Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 11/16/2022 has been entered. Claims 2 and 20 have been cancelled. Claims 1, 3 – 19, and 21 remain pending. Claims 12 – 19 are withdrawn. The amendment to claim 1 finds support in at least the original claims and [0004] of the as-published US2021/0205909.
Applicant’s updated drawings have overcome the previous drawing objection
Applicant amendment to the specification has overcome the previous specification objection. No new matter has been added.
Applicant’s amendment to claim 5, 7, and 11 have overcome the previous rejections under 112(b)
Applicant’s amendments have overcome the previous rejection under 102(a)(1) in view of Salm (US2015/0375322)

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 6, 8 – 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Salm (US2015/0375322) in further view of Berry (US2017/0122562)

Regarding claim 1, Salm teaches a method for brazing including the steps of providing a substrate, placing a pre-sintered preform on the substrate, and heating the combined structure (meeting the claimed limitation of positioning a PSP on a substrate surface and heating and cooling) [Fig 6]. Salm teaches that the pre-sintered preform comprises a base alloy (interpreted as the high-melt powder) and a second alloy [0026], wherein the second alloy has melting point depressants (interpreted as low-melt powder) [0031] that ensures wetting and bonding during heating [0035] (meeting the claimed limitation of heating to soften/melt at least one constituent metal/alloy). 
Salm teaches that the pre-sintered preform comprises a shape matching the bonding surface [0041] (meeting the claimed limitation of during heating the pre-sintered preform conforms to the contour of the substrate). Salm teaches that the substrate can be combustion components of an aircraft gas turbine, meeting the claimed at least a portion of a pressure vessel of a gas turbine engine [0022]. 
Lastly, Salm teaches that the base alloy has similar properties/composition to the substrate to promote common physical properties, that is, the pre-sintered preform containing the base alloy helps reinforce properties of the substrate [0027], meeting the claimed limitation of PSP reinforcement and forming a reinforced component. 

Salm does not explicitly teach that the PSP can be placed on the exterior surface of a pressure-vessel or outer combustion chamber. 

Berry teaches a method of providing a cooling patch for hot-gas components [Title]. Berry teaches that the cooling patch can be made of pre-sintered preform material [0018] and be placed on the cold side of a hot-gas component to reducing overheating [0021] (meeting the claimed exterior surface) that lead to high thermal stresses [0002]. Berry further teaches that the hot gas path component can be a combustor liner [0017]

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Salm and used the PSP reinforcement on a cold side surface of a combustor liner (i.e. exterior surface of a pressure vessel) as taught by Berry. Given that Salm and Berry are directed to brazing of pre-sintered preforms (PSPs) in turbine components, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of Salm and Berry, to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). 
Furthermore, Salm discloses that the PSP is used to promote common physical properties [0027] and Berry teaches that the PSP is used to reduce thermal stresses in overheat areas [0021], therefore meeting the broadest reasonable interpretation of the limitation of a reinforcement.

Regarding claim 3, Salm in view of Berry teaches the method as applied above in claim 1. Salm teaches an example in which the base alloy is T-800, a cobalt alloy [0029, 0036], when the second alloy is Mar-M-509B [0036], meeting the claimed limitation. 

Regarding claim 4, Salm in view of Berry teaches the method as applied above in claim 1. Salm teaches the second alloy (i.e. low-melt powder) can comprise silicon or boron [0031], meeting the claimed limitation.

Regarding claim 5, Salm in view of Berry teaches the method as applied above in claim 1. Salm teaches that the amount of the second alloy in the pre-sintered preform is 10 – 70 relative weight percent [0035], which overlaps with the claimed range. It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 6, Salm in view of Berry teaches the method as applied above in claim 1. Salm teaches that the second alloy with melting point depressant ensures wetting and bonding to the outer surface of the substrate [0035]. Wherein the wetting/bonding is interpreted as meeting the claimed “conforming braze material” given that the wetting surface would conform to the substrate surface. 
 
Regarding claim 8, Salm in view of Berry teaches the method as applied above in claim 1. Salm teaches that to facilitate bonding of the pre-sintered preform to the substrate pressure can be induced on the PSP [0040], meeting the claimed limitation of applying pressure on the surface of substrate during heating. 

Regarding claim 9, Salm in view of Berry teaches the method as applied above in claim 1. Salm teaches that the pre-sintered preform can comprise various shapes based on the substrate and can comprise a shape matching the shape of the surface that it is bonded to [0041], and specifically teaches that the pre-sintered preform can be shaped into the desired shape using an suitable technique [0043], meeting the claimed limitation of shaping the surface of the PSP to substantially correspond to the surface of the substrate. 

Regarding claim 10, Salm in view of Berry teaches the method as applied above in claim 1. Salm teaches that bonding can take in place in a furnace with a vacuum formed in it and that the bonding/heating step can include heating the PSP and substrate up to a temperature range of 1204 – 1218°C [0040].

Regarding claim 21, Salm in view of Berry teaches the method as applied above in claim 1. Berry teaches that the substrate can be a cold side of a combustor liner of a turbine [0017, 0021], meeting claimed limitation of an exterior contoured surface, as evidenced by Fire Control Man, which shows that combustor liners have a contoured surface. Salm teaches that the second alloy with melting point depressant ensures that the pre-sintered preform can attain wetting and bonding to the outer surface of the substrate [0035], wherein the wetting/bonding is interpreted as meeting the claimed conforming braze material configured to soften and conform to the surface.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salm (US2015/0375322) in view of Berry (US2017/0122562) as applied to claim 1 above, in further view of Xu (US2016/0339544)

Regarding claims 7 and 11, Salm in view of Berry teaches the invention as applied above in claim 1. Salm does not explicitly teach the composition of claim 7 or the heating cycle of claim 11. 

Xu teaches a pre-sintered preform brazing material comprising two alloys in which one is a superalloy powder (a high melt powder) and brazing alloy powder (a low melt powder) [0026]. Xu teaches that the pre-sintered preform brazing material can be used for gas turbines [0025], making it analogous art to Salm. Xu explicitly teaches a composition of the pre-sintered preform which is [0031]; 

Element
Claimed Invention
Xu (weight range)
Relationship
Nickel (Ni)
About 50 – about 90%
About 50 – about 90%
Overlaps
Chromium (Cr)
Up to about 15%
Up to about 15%
Overlaps
Tantalum (Ta)
Up to about 10%
Up to about 10%
Overlaps
Cobalt (Co)
Up to about 10%
Up to about 10%
Overlaps
Aluminum (Al)
Up to about 7%
Up to about 7%
Overlaps
Tungsten (W)
Up to about 4%
Up to about 4%
Overlaps
Rhenium (Re)
Up to about 2%
Up to about 2%
Overlaps
Molybdenum (Mo)
Up to about 1%
Up to about 1%
Overlaps
Hafnium (Hf)
Up to about 1%
Up to about 1%
Overlaps
Niobium (Nb)
Up to about 0.5%
Up to about 0.5%
Overlaps
Silicon (Si)
Up to about 3%
Up to about 3%
Overlaps
Boron (B)
Up to about 3%
Up to about 3%
Overlaps

Shaded area = optional elements

Xu further teaches that following the brazing/bonding, the PSP and substrate can be subjected to a diffusion heat treatment to homogenize the joint region [0044], wherein the diffusion heat treatment can be a stepped heat treatment comprising [0046];
Heating to about 1038°C and holding for 1 – 2 hours
Then heating to about 1093°C and holding for 1 – 2 hours
Then heating to about 1121°C and holding for 1 – 2 hours
Then finally heating to 1149°C and holding for 1 to 18 hours
Which overlaps with the claimed heating method. Wherein following the diffusion heat treatment the PSP and substrate would return to room temperature. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the PSP of Salm and substituted it with the PSP as taught by Xu. Given that both Salm and Xu are directed to brazing of gas turbine components using pre-sintered preforms (PSP) comprising an alloy powder and brazing powder, a person of ordinary skill in the art would have a reasonable expectation of succession in substituting the PSP of Salm with that of Xu. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the diffusion heat treatment, as taught by Xu, in the method of Salm in view of Xu in order to produce a homogenized joint region. Furthermore, given that the selected diffusion heat treatment temperatures would be dependent on the composition of the pre-sintered preform, it would have obvious to have used the diffusion heat treatment taught by Xu, when substituting the PSP of Salm with that of Xu. 

Response to Arguments
Applicant's arguments filed 11/16/2022 have overcome the previous rejection of;
Claims 1 – 4, 6, and 8 – 10 under 102(a)(1) in view of Salm (US20125/0375322)
The examiner agrees that Salm does not explicitly teach that the PSP is placed on the exterior surface of at least a portion of a pressure vessel or outer combustion chamber of a turbine.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Claims 1, 3 – 6, 8 – 10, and 21 under 35 U.S.C. 103 as being unpatentable over Salm (US2015/0375322) in further view of Berry (US2017/0122562)
 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2017/0306775 – Providing a pre-sintered preform to a contoured surface for enhanced and modified surface characteristics
US2012/0308843 – Teaches forming cooling channels on a hot-gas component (transition duct) using multiple PSPs

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735